Title: Report on Form of Public Audience for La Luzerne, [7–9 May] 1782
From: Madison, James
To: 

 
Editorial Note
On 2 May 1782 the secretary for foreign affairs wrote to inform Congress that La Luzerne wished “a public audience” in order to deliver a letter from King Louis XVI “announcing the birth of a Dauphin” (Louis Joseph Xavier, d. 1789) on 22 October 1781 (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 235, 262). With his letter, Livingston enclosed a summary description of the formalities attending the audience accorded on 6 August 1778 by Congress to Conrad Alexandre Gérard as the first diplomatic representative accredited by France and suggested a few alterations which would make that ceremony suitable for use at the reception of La Luzerne (NA: PCC, No. 79, II, 133–37; JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XI, 751–57; XXII, 246).
Upon receiving Livingston’s notification on 2 May, Congress immediately designated 13 May as the date for the audience (JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXII, 235). The docket of Livingston’s letter states that, after it was read on 3 May, Congress referred it to John Rutledge, Elias Boudinot, and JM. Congress evidently instructed this committee to be guided by the secretary for foreign affairs’ suggestions in recommending a ceremonial sufficiently elaborate and dignified to befit the importance of the occasion (William E. O’Donnell, Chevalier de La Luzerne, pp. 216–17, and nn.).
The committee’s report, strongly reflecting Livingston’s influence and mostly in the handwriting of a clerk, was laid before Congress on 7 May.
 
[7–9 May 1782]
The Committee to whom the Report of the Secretary of foreign affairs relative to the Ceremonial on admitting the Minister of France to a public Audience, beg leave to report the following, as proper to be adopted on this Occasion—
The Minister shall come in his own coach to the state house, & shall be received at the foot of the steps by two Members of Congress deputed for that purpose, who shall conduct him to his seat in the room of Congress,
As the Minister enters, the President & the house shall rise, The president remaining covered. The Minister shall bow to the president & then to the house before he takes his seat. The President shall uncover his head as he returns his bow. The Minister shall then seat & cover himself. The Members conducting him shall sit on each side of him. The Members of the house shall seat themselves
When the Minister speaks he shall rise. The President & house shall remain sitting till he has spoken & delivered his Letter by his secretary to the secretary of Congress, who shall deliver it to be read by the interpreter in the original language. The interpreter shall then deliver a translation to be read by the secretary of Congress, after which the president shall deliver his answer standing & covered, the Minister & the house also standing but uncovered. The president & the Minister having bowed to each other, & the latter to the house, who shall be standing to receive it; he shall be reconducted to the foot of the stairs of the state house, in the same manner in which he came in
That after the Audience shall be over, the house shall adjourn,
That places be assigned for the principals in the three executive departments under Congress—and for the President of Executive Council of the state
That General Officers, Judges of appeals, the treasurer, Pay Master Genl[,] Comptroller, Auditor & Chaplains of Congress, the assistants & principal secretaries in each of the Departments, be admitted without the bar of the house.
That the Secretary at War take order to receive the Minister with military honor, & to conclude the audience with the discharge of thirteen cannon—& a feu de joy of Musquetry & for the display of fire works in the evening at 8 o’clock
That all that relates to the placing the persons particularly admitted to the Audience, be under the direction of the Secretary of Congress
That each member of Congress be entitled to admit two persons & be furnished with tickets for that purpose by the Secretary.
That tickets be sent by the secretary for foreign affairs to such foreigners or other strangers as he may judge it proper to admit.
That on Monday next an entertainment be provided by Congress at the City Tavern,
That a letter be written to the Commander in Chief, & to the commander in the southern department by the secretary for foreign affairs, informing them of the public annunciation of the birth of the Dauphin, that the same may be published in both armies, with such demonstrations of Joy as their commanders shall respectively direct
That the Secretary for foreign Affairs also inform the Governors & Presidents of the respective States of the birth of an heir to the Crown of France, that the people of each State may partake in the Joy which an event that so nearly affects the happiness of their great & generous Ally cannot fail to excite.
